Name: 77/527/EEC: Commission Decision of 29 July 1977 establishing the list of maritime shipping lanes for the application of Council Directive 76/135/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  maritime and inland waterway transport;  transport policy
 Date Published: 1977-08-17

 Avis juridique important|31977D052777/527/EEC: Commission Decision of 29 July 1977 establishing the list of maritime shipping lanes for the application of Council Directive 76/135/EEC Official Journal L 209 , 17/08/1977 P. 0029 - 0031 Finnish special edition: Chapter 7 Volume 1 P. 0222 Greek special edition: Chapter 07 Volume 2 P. 0022 Swedish special edition: Chapter 7 Volume 1 P. 0222 Spanish special edition: Chapter 07 Volume 2 P. 0064 Portuguese special edition Chapter 07 Volume 2 P. 0064 COMMISSION DECISION of 29 July 1977 establishing the list of maritime shipping lanes for the application of Council Directive 76/135/EEC (77/527/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/135/EEC of 20 January 1976 on the reciprocal recognition of navigability licences for inland waterway vessels (1), and in particular Article 3 (6) thereof, Having regard to the communications of the Member States, Whereas it is the duty of the Commission to establish the list of maritime shipping lanes on the basis of the information supplied by the Member States, HAS ADOPTED THIS DECISION: Article 1 The list of maritime shipping lanes referred to in Article 3 (6) of Directive 76/135/EEC is hereby established as set out in the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 July 1977. For the Commission Richard BURKE Member of the Commission (1)OJ No L 21, 19.1.1976, p. 10. BILAG - ANHANG - ANNEX - ANNEXE - ALLEGATO - BIJLAGE Fortegnelse over indre vandveje af maritim karakter i henhold til artikel 3, stk. 6, i direktiv 76/135/EÃF Liste der SeeschiffahrtsstraÃ en gemÃ ¤Ã  Artikel 3 Absatz 6 der Richtlinie Nr. 76/135/EWG List of maritime shipping lanes established under Article 3 (6) of Directive 76/135/EEC Liste des voies navigables Ã caractÃ ¨re maritime au titre de l'article 3 paragraphe 6 de la directive 76/135/CEE Lista delle vie navigabili a carattere marittimo stabilita ai sensi dell'articolo 3 paragrafo 6 della Direttiva 76/135/CEE Lijst van de waterwegen waar maritieme omstandigheden kunnen heersen, overeenkomstig artikel 3, lid 6, van Richtlijn 76/135/EEG ROYAUME DE BELGIQUE - Les canaux maritimes: - de Bruxelles au Rupel - de Gand Ã Terneuzen - de Bruges Ã Zeebrugge - l'Escaut maritime infÃ ©rieur du sud d'Anvers Ã la frontiÃ ¨re nÃ ©erlandaise - l'Escaut maritime supÃ ©rieur en amont du sud d'Anvers jusqu'Ã l'aval du pont de Tamise BUNDESREPUBLIK DEUTSCHLAND - Ems von Delfzyl/Knock bis Umschlagplatz MÃ ¶vensteert - Ems bis Delfzyl/Knock - Jade - Weser unterhalb von Brake - Elbe unterhalb des Hamburger Hafens - Meldorfer Bucht - Flensburger FÃ ¶rde - EckernfÃ ¶rder Bucht - Kieler FÃ ¶rde seewÃ ¤rts des Nord-Ostsee-Kanals - Ems von Papenburg bis Emden - Weser von der EisenbahnbrÃ ¼cke in Bremen bis Brake - Leda - Hunte - Lesum - Este - LÃ ¼he - Schwinge - Freiburger Hafenpriel - Oste - Pinnau - KrÃ ¼ckau - StÃ ¶r - Eider - Nord-Ostsee-Kanal - Kieler FÃ ¶rde binnenwÃ ¤rts Einfahrt Nord-Ostsee-Kanal - Trave - Schlei RÃ PUBLIQUE FRANÃ AISE - Seine : Ã l'aval du pont Jeanne d'Arc Ã Rouen - Garonne et Gironde : Ã l'aval du pont de pierre Ã Bordeaux - RhÃ ´ne : Ã l'aval du pont Trinquetaille Ã Arles au-delÃ vers Marseille KONINKRIJK DER NEDERLANDEN - Dollard - Eems - Waddenzee met inbegrip van de verbindingen naar de Noordzee - IJsselmeer met inbegrip van het Markermeer en het IJmeer, met uitzondering evenwel van de Gouwzee - Hollandsch Diep - Haringvliet en Vuile Gat met inbegrip van alle vaarwateren tussen Goeree-Overflakkee enerzijds en Voorne-Putten en de Hoekse Waard anderzijds - Hellegat - Volkerak - Kramer - Grevelingen en Brouwershavensche Gat met inbegrip van alle vaarwateren tussen Schouwen-Duiveland enerzijds en Goeree-Overflakkee anderzijds - Keten - Mastgat - Zijpe - Krabbekreek - Oosterschelde en Roompot met inbegrip van alle vaarwateren tussen Walcheren, Noord- en Zuid-Beveland enerzijds en Schouwen-Duiveland en Tholen anderzijds - Schelde - Westerschelde en zijn uitmonding naar zee met inbegrip van alle vaarwateren tussen Zeeuws-Vlaanderen enerzijds en Walcheren en Zuid-Beveland anderzijds.